           Case 1:17-cv-01452-AWI-SAB Document 89 Filed 12/01/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R. WARZEK,                               )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )   ORDER ADOPTING FINDINGS AND
                                                      )   RECOMMENDATIONS, AND GRANTING
13            v.                                          DEFENDANTS’ MOTION FOR SUMMARY
                                                      )   JUDGMENT
14                                                    )
     O. ONEYEJE, et al.,
                                                      )   (Doc. Nos. 55, 76)
15                   Defendants.                      )
                                                      )
16                                                    )

17            Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.

18   § 1983.

19            On April 14, 2020, the Magistrate Judge issued Findings and Recommendations

20   recommending that Defendants’ motion for summary judgment be granted. (Doc. No. 76.) The

21   Findings and Recommendations were served on the parties and contained notice that objections were

22   to be filed within thirty days. After receiving five extensions of time, Plaintiff filed objections on

23   September 25, 2020. (Doc. No. 87.) Defendants filed a response on October 15, 2020. (Doc. No. 88.)

24            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this Court

25   has conducted a de novo review of this case. Having carefully reviewed the entire file, including

26   Plaintiff’s objections, the Court finds the Findings and Recommendations to be supported by the
27   record and proper analysis.

28   ///

                                                          1
       Case 1:17-cv-01452-AWI-SAB Document 89 Filed 12/01/20 Page 2 of 2



1          Accordingly, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendations issued on April 14, 2020 (Doc. No. 76), are

3          adopted in full;

4          2.     Defendants’ motion for summary judgment (Doc. No. 55) is granted; and

5          3.     Judgement shall be entered in favor of Defendants.

6
7    IT IS SO ORDERED.

8    Dated: December 1, 2020
                                              SENIOR DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
